F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit

                                                                       March 14, 2007
                      UNITED STATES CO URT O F APPEALS
                                                                     Elisabeth A. Shumaker
                                   TENTH CIRCUIT                         Clerk of Court



 U N ITED STA TES O F A M ER ICA,

          Plaintiff - Appellee,

 v.                                                      No. 06-4039
                                                  (D.C. No. 2:04-CR-525-DB)
 FORTINO CASTILLO-SALAZAR,                                 (D. Utah)
 a/k/a Julio Cesarmoreno Sanchez,
 a/k/a Julio M oreno, a/k/a Fortino
 Catillo-Salazar,

          Defendant - Appellant.



                              OR D ER AND JUDGM ENT *


Before KELLY, M U RPH Y, and O’BRIEN, Circuit Judges. **


      Defendant-Appellant Fortino Castillo-Salazar appeals his sentence, arguing

that the district court erred in failing to sentence him using the “safety valve” in

U.S.S.G. § 5C1.2. On November 17, 2005, M r. Castillo pled guilty to one count



      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
of possession with intent to distribute 50 grams or more of methamphetamine in

violation of 21 U.S.C. § 841(b)(1)(A ). However, he refused to “truthfully

provide[] to the Government all information and evidence [he] has concerning the

offense” so that he could qualify for a safety valve reduction in his sentencing

range. See U.S.S.G. § 5C1.2(5). The district court sentenced M r. Castillo to 120

months of imprisonment followed by 24 months of supervised release.

      M r. Castillo timely moved to reopen his sentencing hearing so that he could

provide information and qualify for the safety valve. Thereafter, he again chose

not to provide information. Defense counsel informed the district court of his

client’s decision, and the court entered a final judgment on January 26, 2006.

      Pursuant to Anders v. California, 386 U.S. 738 (1967), M r. Castillo’s

counsel informs us that M r. Castillo did not qualify for the safety valve because

of his refusal to “truthfully provide[] to the Government all information and

evidence [he] has concerning the offense . . . .” U.S.S.G. § 5C1.2(5). This, as

counsel notes, is a prerequisite that a defendant must satisfy before he can be

eligible for the safety valve. See id.

      M r. Castillo did not respond to his attorney’s Anders brief; the government

likewise determined that no response was necessary. Having reviewed the record,

we detect no non-frivolous grounds for appeal. A ccordingly, we will allow M r.
Castillo’s counsel to withdraw and DISM ISS this appeal. See United States v.

Calderon, 428 F.3d 928, 929-30 (10th Cir. 2005).


                                     Entered for the Court


                                     Paul J. Kelly, Jr.
                                     Circuit Judge




                                       -3-